EXHIBIT 10.3

 

RECEIVABLES PURCHASE AGREEMENT

between

CALIFORNIA REPUBLIC BANK,

as Seller

and

CALIFORNIA REPUBLIC FUNDING, LLC,

as Purchaser

Dated June 1, 2014

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01. Definitions

     1   

Section 1.02. Other Interpretive Provisions

     1   

ARTICLE II PURCHASE AND SALE OF RECEIVABLES

     2   

Section 2.01. Purchase and Sale of Receivables

     2   

Section 2.02. Receivables Purchase Price

     3   

Section 2.03. Expenses

     3   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     3   

Section 3.01. Representations and Warranties of Purchaser

     3   

Section 3.02. Representations and Warranties of Seller

     4   

Section 3.03. Representations and Warranties as to Each Receivable

     6   

Section 3.04. Representations and Warranties as to Security Interests

     12   

ARTICLE IV SELLER’S COMPLIANCE WITH THE FDIC RULE

     13   

Section 4.01. Purpose

     13   

Section 4.02. Requirements of FDIC Rule

     14   

Section 4.03. Effect of Section 941 Rules

     16   

Section 4.04. Actions Upon Repudiation

     16   

Section 4.05. Notice

     16   

Section 4.06. Reservation of Rights

     16   

ARTICLE V COVENANTS OF SELLER

     17   

Section 5.01. Protection of Title to Conveyed Assets

     17   

Section 5.02. Other Liens or Interests

     18   

Section 5.03. Indemnification

     18   

Section 5.04. Nonpetition Covenant

     19   

ARTICLE VI MISCELLANEOUS PROVISIONS

     19   

Section 6.01. Obligations of Seller

     19   

Section 6.02. Seller’s Assignment of Purchased Receivables

     19   

Section 6.03. Subsequent Transfer to the Issuer, and Indenture Trustee

     19   

Section 6.04. Amendment

     20   

Section 6.05. Waivers

     21   

Section 6.06. Notices

     21   

Section 6.07. Merger and Integration

     21   

Section 6.08. Severability of Provisions

     21   

Section 6.09. Costs and Expenses

     21   

Section 6.10. Governing Law

     21   

Section 6.11. Counterparts

     21   

Section 6.12. Third-Party Beneficiaries

     21   

 

i



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

This RECEIVABLES PURCHASE AGREEMENT (this “Agreement”) is made as of June 1,
2014, by and between CALIFORNIA REPUBLIC BANK, a California corporation (in such
capacity and for purposes of this Agreement only, the “Seller”), and CALIFORNIA
REPUBLIC FUNDING, LLC, a Delaware limited liability company (the “Purchaser”).

WHEREAS, in the regular course of its business, motor vehicle retail installment
sale contracts and motor vehicle loans secured in each case by an automobile,
sport utility vehicle, light duty truck or similar motor vehicle (“Auto
Receivables”) were assigned by dealers to the Seller located in the state where
such dealer was located;

WHEREAS, Purchaser desires to purchase from Seller a portfolio of Auto
Receivables (the “Receivables”);

WHEREAS, Seller is willing to sell such Receivables to Purchaser;

WHEREAS, Seller is selling such Receivables to Purchaser and Purchaser is buying
such Receivables for the purpose of selling those Receivables to California
Republic Auto Receivables Trust 2014-2 which will in turn issue notes and
certificates backed by the cash flow from those Receivables in a transaction
contemplated by the parties to this Agreement and the other Basic Documents (as
defined below) to be a “securitization” as that term is defined in 12 CFR §360.6
(the “FDIC Rule”).

NOW, THEREFORE, in reliance upon the foregoing recitals, in consideration of the
premises and the mutual covenants herein contained, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used but not defined herein are
used in this Agreement as defined in Appendix A of the Sale and Servicing
Agreement, dated as of June 1, 2014, among California Republic Auto Receivables
Trust 2014-2, as Issuer, California Republic Funding, LLC, as Depositor,
California Republic Bank, as Seller, Servicer, Administrator and Custodian,
Deutsche Bank Trust Company Americas, as Indenture Trustee, and CSC Logic, Inc.,
as Backup Servicer or in the Amended and Restated Trust Agreement, dated as of
June 1, 2014, between California Republic Funding, LLC, as Depositor, and
Wilmington Trust, National Association, as Owner Trustee.

Section 1.02. Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; (b) terms defined in Article 9 of the California UCC and not
otherwise defined in this Agreement are used as defined in that Article; (c) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement and
references to any paragraph, subsection, clause or other subdivision within



--------------------------------------------------------------------------------

any Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” means
“including without limitation”; (f) except as otherwise expressly provided
herein, references to any agreement, law or regulation refer to that agreement,
law or regulation as amended from time to time and include any successor law or
regulation; (g) references to any Person include that Person’s successors and
assigns; and (h) headings are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.

ARTICLE II

PURCHASE AND SALE OF RECEIVABLES

Section 2.01. Purchase and Sale of Receivables. Effective as of the Closing Date
and immediately prior to the transactions pursuant to the Indenture, the Sale
and Servicing Agreement, and the Trust Agreement, Seller does hereby sell,
transfer, assign, set over and otherwise convey to Purchaser, without recourse
(subject to the obligations herein), all right, title and interest of Seller in
and to the Conveyed Assets.

The sale, transfer, assignment, setting over and conveyance made hereunder shall
not constitute and is not intended to result in an assumption by Purchaser of
any obligation of Seller to the Obligors, the Dealers or any other Person in
connection with the Receivables and the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

It is the intention of the parties hereto that, other than for federal, State
and local income, single business or franchise tax purposes, the transfer and
assignment of the Conveyed Assets on the Closing Date constitutes an absolute
sale (and not a pledge to secure debt or other obligations of the Seller) of the
Conveyed Assets such that (i) the Conveyed Assets shall not be included in the
bankruptcy estate of the Seller pursuant to 11 U.S.C. § 541, (ii) the FDIC shall
not, by exercise of its authority to disaffirm or repudiate contracts under
Section 13(e) of the Federal Deposit Insurance Act, reclaim, recover or
recharacterize as property of the Seller any Conveyed Assets transferred by the
Seller to Purchaser or disregard the separateness of Purchaser or the Issuer
from the Seller, and (iii) the transfer of Conveyed Assets pursuant to this
Agreement shall comply with the requirements of 12 C.F.R. Section 360.6. If,
notwithstanding the intention of Seller and Purchaser, such conveyance is deemed
to be a pledge in connection with a financing or is otherwise deemed not to be a
sale (a “Recharacterization”), Seller hereby grants, and the parties intend that
Seller shall have granted to the Purchaser, a first priority perfected security
interest in all of Seller’s right, title and interest in all of the items of the
Conveyed Assets and all proceeds of the foregoing, and that this Agreement shall
constitute a security agreement under applicable law and the Purchaser shall
have all of the rights and remedies of a secured party and creditor under the
UCC as in force in the relevant jurisdictions. In the case of any
Recharacterization, each of Seller and Purchaser represents and warrants as to
itself that each remittance of collections by Seller to Purchaser hereunder will
have been (i) in payment of a debt incurred by Seller in the ordinary course of
business or financial affairs of Seller and Purchaser and (ii) made in the
ordinary course of business or financial affairs of Seller and Purchaser

 

2



--------------------------------------------------------------------------------

Effective as of the Closing Date, the Seller shall retain possession of the
Receivable Files in its capacity as Custodian.

Section 2.02. Receivables Purchase Price. In consideration for the Conveyed
Assets, Purchaser shall, on the Closing Date, pay to Seller the Receivables
Purchase Price. The “Receivables Purchase Price” shall be $237,142,901.07,
payable in cash.

Section 2.03. Expenses. The Seller shall pay (or shall reimburse the Underwriter
and the Placement Agent or any other Person to the extent that the Underwriter
or the Placement Agent or such other Person shall pay), to the extent any of the
amounts below have not been paid by Purchaser pursuant to the Sale and Servicing
Agreement, including: (i) expenses incident to the preparing, printing,
reproducing and distributing of the Prospectus and the Private Placement
Memorandum, (ii) the fees and expenses of qualifying the Notes and Certificates
under the securities laws of the several jurisdictions and of preparing,
printing and distributing any blue sky survey (including related fees and
expenses of counsel to the Underwriter and the Placement Agent), (iii) any fees
charged by a Rating Agency in connection with the rating of the Notes, (iv) the
fees of DTC in connection with the book-entry registration of the Notes and
Certificates, (v) the fees and disbursements of the Indenture Trustee and the
Owner Trustee and their respective counsels, (vi) the fees and disbursements of
the accountants, and (vii) the fees and disbursements of the Underwriter and
Placement Agent and, as previously agreed upon, their counsel, in connection
with the purchase of the Receivables hereunder and the issuance and sale of the
Notes and placement of the Certificates.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of Purchaser. Purchaser hereby
makes the following representations and warranties upon which Seller may rely.
Such representations are made as of the execution and delivery of this
Agreement, but shall survive the sale, transfer and assignment of the
Receivables to Purchaser, the sale by Purchaser to the Issuer and the pledge by
the Issuer to the Indenture Trustee.

(a)     Organization and Good Standing. Purchaser has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware and has the corporate power and authority to execute
and deliver this Agreement and to perform the terms and provisions hereof.

(b)     Due Qualification. Purchaser is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in California and all jurisdictions where the
failure to do so would materially and adversely affect Purchaser’s ability to
acquire the Conveyed Assets, and to transfer the Conveyed Assets to the Issuer
pursuant to the Sale and Servicing Agreement, or the validity or enforceability
of the Conveyed Assets or to perform Purchaser’s obligations hereunder and under
the Basic Documents.

 

3



--------------------------------------------------------------------------------

(c)     Power and Authority. Purchaser has full power, authority and legal right
to execute, deliver and perform this Agreement and has taken all necessary
action to authorize the execution, delivery and performance by it of this
Agreement.

(d)     No Consent Required. No approval, authorization, consent, license or
other order or action of, or filing or registration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by Purchaser of this Agreement or the consummation of
the transactions contemplated hereby.

(e)     Binding Obligation. This Agreement has been duly executed and delivered
by Purchaser and this Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting the enforcement of the rights of creditors generally and to
equitable limitations on the availability of specific remedies.

(f)     No Violation. The execution, delivery and performance by Purchaser of
this Agreement and the consummation of the transactions contemplated hereby will
not conflict with, result in any breach of the material terms and provisions of,
constitute (with or without notice or lapse of time) a material default under or
result in the creation or imposition of any Lien under any of its material
properties pursuant to the terms of, (i) the certificate of formation or
operating agreement of Purchaser, (ii) any indenture, contract, lease, mortgage,
deed of trust or other instrument or agreement to which Purchaser is a party or
by which Purchaser is bound or to which any of its properties are subject, or
(iii) any law, order, rule or regulation applicable to Purchaser of any federal
or state regulatory body, any court, administrative agency, or other
governmental instrumentality having jurisdiction over Purchaser.

(g)     No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or the transactions contemplated herein, (ii) seeking to prevent
the consummation of any of the transactions by this Agreement, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or the transactions contemplated herein, or
(iv) that may materially and adversely affect this Agreement or the transactions
contemplated hereby.

(h)     Chief Executive Office. The chief executive office of Purchaser is 18400
Von Karman, Suite 1100, Irvine, California 92612.

Section 3.02. Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties upon which Purchaser may rely. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables to Purchaser,
the sale by Purchaser to the Issuer and the pledge by the Issuer to the
Indenture Trustee.

 

4



--------------------------------------------------------------------------------

(a)     Organization and Good Standing. Seller has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of California authorized to engage in the business of banking and has the
corporate power and authority to execute and legal right to own its properties
and conduct its business of originating Auto Receivables as such properties are
at present owned and such business is at present conducted and had at all
relevant times, and has, power, authority and legal right to acquire, own,
service and sell the Conveyed Assets pursuant to the terms of this Agreement.

(b)     Due Qualification. The Seller is duly qualified to do business as a
foreign corporation and is in good standing, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications and in
which the failure to do so would materially and adversely affect the Purchaser’s
performance of its obligations under, the validity or enforceability of, this
Agreement or the Conveyed Assets.

(c)     Power and Authority. Seller has the power, authority and legal right to
execute and deliver this Agreement and to carry out its terms and to sell and
assign the Conveyed Assets; and the execution, delivery and performance of this
Agreement has been duly authorized by Seller by all necessary action.

(d)     No Consent Required. No approval, authorization, consent, license or
other order or action of, or filing or registration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby or thereby, other than the filing of UCC
financing statements or as otherwise has been made or obtained.

(e)     Valid Sale; Binding Obligation. Seller intends this Agreement to effect
a valid sale, transfer, and assignment of the Receivables and the other Conveyed
Assets conveyed by Seller to Purchaser hereunder, enforceable against creditors
of and purchasers from Seller; and this Agreement constitutes a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors generally and to equitable
limitations on the availability of specific remedies.

(f)     No Violation. The execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any material breach of any of the terms and provisions
of, constitute (with or without notice or lapse of time) a material default
under, or result in the creation or imposition of any Lien upon any of its
material properties pursuant to the terms of, (i) the articles of incorporation
or bylaws of Seller, (ii) any material indenture, contract, lease, mortgage,
deed of trust or other instrument or agreement to which Seller is a party or by
which Seller is bound, or (iii) any law, order, rule or regulation applicable to
Seller of any federal or state regulatory body, any court, administrative
agency, or other governmental instrumentality having jurisdiction over Seller.

 

5



--------------------------------------------------------------------------------

(g)     No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Seller, threatened, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Seller or its properties: (i) asserting the invalidity of this
Agreement or the transactions contemplated herein, (ii) seeking to prevent the
consummation of any of the transactions by this Agreement, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or the transactions contemplated herein, or
(iv) that may materially and adversely affect this Agreement or the transactions
contemplated hereby.

(h)     Compliance With Requirements of Law. The Seller shall duly satisfy all
obligations on its part to be fulfilled under or in connection with each
Receivable, will maintain in effect all qualifications required under applicable
law and will comply in all material respects with all other applicable law in
connection with servicing each Receivable the failure to comply with which would
have a material adverse effect on the Seller’s performance of its obligations
under this Agreement.

(i)      True Sale. The Receivables are being transferred with the intention of
removing them from the Seller’s estate pursuant to the FDIC Rule and, to the
extent applicable, Section 541 of the Bankruptcy Code.

(j)      Chief Executive Office. The chief executive office of Seller is 18400
Von Karman, Suite 1100, Irvine, California 92612.

(k)     Official Record. This Agreement and all other documents related hereto
to which Seller is a party have been approved by Seller’s board of directors,
which approval is reflected in the minutes or unanimous written consent of such
board, and shall continuously from time to time of each such document’s
execution, be maintained as an official record of Seller.

Section 3.03. Representations and Warranties as to Each Receivable. Seller
hereby makes the following representations and warranties as to each Receivable
conveyed by it to Purchaser hereunder on which Purchaser shall rely in acquiring
the Receivables. Such representations and warranties shall survive the sale,
transfer and assignment of the Receivables to Purchaser hereunder, the
subsequent sale, transfer and assignment of the Receivables to the Issuer under
the Sale and Servicing Agreement, and the pledge thereof to Indenture Trustee
pursuant to the Indenture. Such representations and warranties are made as of
the date of execution and delivery of this Agreement and the Closing Date,
unless otherwise noted below.

(a)     Good Title. It is the intention of Seller that the transfer and
assignment herein contemplated constitute a sale of the Receivables from Seller
to Purchaser and that the beneficial interest in and title to the Receivables
not be part of Seller’s estate in the event of a Federal Deposit Insurance
Corporation conservatorship or receivership of the Seller, or, to the extent
applicable, the filing of a bankruptcy petition by or against Seller under any
bankruptcy law, whether the Seller treats the transfer as a secured financing or
as a sale for accounting purposes. No Receivable (including the right to receive
payments thereunder) has been sold, transferred, assigned, or pledged by Seller
to any Person other than Purchaser. Immediately prior to the

 

6



--------------------------------------------------------------------------------

transfer and assignment herein contemplated, Seller was the sole owner of and
had good and marketable title to the Receivable free and clear of any Lien and
had full right and power to transfer and assign the Receivable to Purchaser and
immediately upon the transfer and assignment of the Receivable to Purchaser,
Purchaser shall have good and marketable title to the Receivable, free and clear
of any Lien, and Purchaser’s interest in the Receivable resulting from the
transfer will be as of the Closing Date perfected under the UCC.

(b)     No Assignment. As of the Closing Date, Seller shall not have taken any
action to convey any right to any Person that would result in such Person having
a right to payments received under the insurance policies relating to the
Financed Vehicles or Dealer Agreements, or payments due under the Receivable.

(c)     Past Due. As of the Cutoff Date, no Receivable was more than 30 days
past due.

(d)     Characteristics of Receivables. Each Receivable

(i)        was originated by a Dealer in the ordinary course of such Dealer’s
business and such Dealer had all necessary licenses and permits to originate
Receivables in the state where such Dealer was located;

(ii)       was duly and properly executed by the parties thereto, was purchased
by Seller from a Dealer under an agreement with a Dealer pursuant to which
Seller acquired Receivables in the ordinary course of business and was validly
assigned by such Dealer to Seller;

(iii)      contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security;

(iv)      is secured by a Financed Vehicle that, as of the Cutoff Date, has not
been repossessed;

(v)       is fully amortizing and provides for level monthly payments (provided
that the payment in the first monthly period and the final monthly period of the
life of the Receivable may be minimally different from the level payment) which,
if made when due shall fully amortize the amount financed over the original term
and yield interest at the rate set forth on the Receivable;

(vi)      is a fixed rate, simple interest loan;

(vii)     shall provide for, in the event that such Receivable is prepaid, a
prepayment that fully pays the principal balance and includes any accrued and
unpaid interest due pursuant to the related contract through the date of
prepayment in an amount at least equal to the rate set forth on the Receivable;
and

(viii)     has not been amended or collections with respect to which waived,
other than as evidenced in the Receivable File related thereto.

 

7



--------------------------------------------------------------------------------

(e)     Individual Characteristics. The Receivables have the following
individual characteristics as of the Cutoff Date;

(i)       each Receivable has an APR of not less than 0.90% and not more than
21.95%;

(ii)      each Receivable had an original term to maturity of not less than 12
months and not more than 75 months;

(iii)     each Receivable has a remaining term to maturity, as of the Cutoff
Date, of not less than 6 months and not more than 75 months;

(iv)     each Receivable has a Cutoff Date Principal Balance of not less than
$1,048.82 and no more than $69,074.92;

(v)      no Obligor as to any Receivable had a FICO® score of less than 580; and

(vi)     as of the Cutoff Date, no Receivable had a scheduled maturity date
later than September 11, 2020.

(f)     No Fraud or Misrepresentation. Each Receivable was originated by the
Dealer and sold by the Dealer to Seller without any fraud or misrepresentation
on the part of such Dealer.

(g)     Compliance With Law. All requirements of applicable federal, state and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulation “M,” the Consumer Financial Protection
Bureau’s Regulations “B” and “Z” applicable to consumer auto finance
transactions, state unfair and deceptive practices and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of all
of the Receivables and the Financed Vehicles, have been complied with in all
material respects, and each Receivable and the sale of the Financed Vehicle
complied at the time it was originated or made and now complies in all material
respects with all applicable legal requirements.

(h)     Origination. Each Receivable was originated in the United States to an
Obligor who is a natural person and who is not an affiliate of any party to any
of the Basic Documents.

(i)     Binding Obligation. Each Receivable represents the genuine, legal, valid
and binding payment obligation of the Obligor, enforceable by the holder thereof
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable limitations on the availability of specific remedies, regardless of
whether such enforceability is considered in a proceeding in equity or at law;
and all parties to each Receivable had full legal capacity to exercise and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

 

8



--------------------------------------------------------------------------------

(j)      No Government Obligor. No Obligor is the United States of America or
any State or any agency, department, subdivision or instrumentality thereof.

(k)     Obligor Bankruptcy. No Receivable is identified in the records of the
Servicer as relating to an Obligor who has filed for bankruptcy or is the
subject of bankruptcy proceedings as of the Cutoff Date

(l)      Receivable Schedule. The information regarding the Receivables set
forth in the Schedule of Receivables is true and correct in all material
respects as of the close of business on the Cutoff Date.

(m)     Marking Records. By the Closing Date, the Seller will have caused the
portions of the electronic ledger relating to the Receivables to be clearly and
unambiguously marked to show that the Receivables have been transferred to the
Purchaser or as otherwise required by the Purchaser.

(n)     Adverse Selection. No selection procedures believed by the Seller to be
adverse to the Purchaser, or the Noteholders were utilized in selecting the
Receivables from those receivables owned by Seller eligible for transfer to the
Purchaser pursuant to this Agreement.

(o)     Obligations. The Seller has duly fulfilled all material obligations on
its part to be fulfilled under, or in connection with, the Receivable, and
delivery of the related Financed Vehicle to the Obligor has occurred.

(p)     Chattel Paper. As of the Cutoff Date, the Receivables constitute either
“electronic chattel paper” or “tangible chattel paper” as such terms are defined
in the relevant UCC. No more than 10% of the Pool Balance is represented by
Receivables constituting “electronic chattel paper,” and at least 90% of the
Pool Balance is represented by Receivables constituting “tangible chattel
paper.”

(q)     One Original. There is only one original executed copy of each
Receivable.

(r)      Receivable Files Complete. There exists a Receivable File pertaining to
each Receivable and such Receivable File contains each of the documents referred
to in the definition of such term in Appendix A of the Sale and Servicing
Agreement. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. The Receivable File for each Receivable currently is in the
possession of the Custodian.

(s)     Receivables in Force. As of the Cutoff Date, no Receivable has been
satisfied, subordinated or rescinded, and the Financed Vehicle securing each
such Receivable has not been released from the lien of the related Receivable in
whole or in part; no provisions of any Receivable have been waived, altered or
modified in any respect since its origination, except by instruments or
documents identified in the Receivable File; and no Receivable has been modified
as a result of application of the Servicemembers Civil Relief Act.

 

9



--------------------------------------------------------------------------------

(t)      Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or to be entered into by the Purchaser.

(u)     Composition of Receivable. No Receivable has a Principal Balance which
includes capitalized interest, late charges or amounts attributable to the
payment of the premium for any insurance policy.

(v)     Security Interest in Financed Vehicle. Seller has a first priority
perfected security interest in all of the Financed Vehicles securing the
Receivables originated by Seller, which security interest is assignable together
with such Receivable and has been so assigned to the Purchaser. There are no
Liens affecting a Financed Vehicle which are or may be Liens prior or equal to
the lien of the Receivable.

(w)    Notations of Security Interest in Financed Vehicle. With respect to each
Receivable, if the related Financed Vehicle is located in a state in which
notation of a security interest on the title document is required or permitted
to perfect such security interest, the title document shows, or if a new or
replacement title document is being applied for with respect to such Financed
Vehicle the title document will be received within 180 days of the date of
origination of such Receivable and will show Seller named as the original
secured party under each Receivable as the holder of a first priority security
interest in such Financed Vehicle. With respect to each such Receivable for
which the title document has not yet been returned from the applicable registrar
of titles, Seller has (i) received written evidence from the related Dealer that
such title document showing Seller as first lienholder has been applied for or
(ii) applied for such title document showing Seller as first lienholder. With
respect to each Receivable, if the related Financed Vehicle is located in a
state in which the filing of a financing statement under the Uniform Commercial
Code is required or permitted to perfect such security interest, such filings
have been duly made and show Seller named as the secured party.

(x)     All Filings Made. All filings (including, without limitation, UCC
filings) required to be made by any Person and actions required to be taken or
performed by any Person in any jurisdiction to give the Purchaser a first
priority perfected lien on, or ownership interest in, the Receivables and the
proceeds thereof have been made, taken or performed.

(y)     No Impairment. The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
the Receivable or otherwise to impair the rights of the Purchaser in any
Receivable or the proceeds thereof.

(z)     Receivable Not Assumable. No Receivable is assumable by another Person
in a manner which would release the Obligor thereof from such Obligor’s
obligations with respect to such Receivable.

 

10



--------------------------------------------------------------------------------

(aa)     No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense and no such right has been asserted or
threatened with respect to any Receivable.

(bb)     No Default. There has been no default, breach, violation or event
permitting acceleration under the terms of any Receivable (other than a current
payment delinquency of not more than 30 days as of the Cutoff Date) and no
condition exists or event has occurred and is continuing that with notice, the
lapse of time or both would constitute a default, breach, violation or event
permitting acceleration under the terms of any Receivable, and there has been no
waiver of any of the foregoing. No funds have been advanced by Seller or any
Dealer or any person acting on the behalf of Seller or any Dealer for the
purpose of enabling any Obligor to qualify under the preceding sentence.

(cc)     Insurance. Each Receivable requires the Obligor to maintain a
comprehensive and collision insurance policy (i) in an amount at least equal to
the lesser of (a) its maximum insurable value or (b) the principal balance due
from the Obligor under the related Receivable, (ii) naming Seller as loss payee
and (iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
coverage. Each Receivable requires the Obligor to maintain physical loss and
damage insurance, naming Seller and its successors and assigns as additional
insured parties and each Receivable permits, but does not require, the holder
thereof to obtain physical loss and damage insurance at the expense of the
Obligor if the Obligor fails to do so. No Receivable was subject to force-placed
insurance as of the Cutoff Date;

(dd)     Paid Ahead. As of the Cutoff Date, any amounts paid ahead on the
Receivables have been applied to the unpaid principal balance of the
Receivables, as reflected in the Schedule of Receivables.

(ee)     Interest Payable. With respect to each Receivable, interest will be
charged and payable on the unpaid principal balance of the Receivable since the
date of the last payment on the Receivable (and in all cases will be charged
since the Cutoff Date).

(ff)      Underwriting Guidelines. Each Receivable has been originated in
accordance with Seller’s underwriting guidelines.

(gg)     Bulk Transfer Laws. The transfer, assignment and conveyance of the
Receivables and the related Receivable Files from the Seller to the Purchaser
are not subject to the bulk transfer or any similar statutory provisions in
effect in any applicable jurisdiction.

(hh)     Geographic. No Receivable was originated by a Dealer located in any
state other than California, Arizona, Texas, Iowa, Kansas or Missouri.

The Seller or the Purchaser, as the case may be, shall inform the other party to
this Agreement, the Indenture Trustee and the Owner Trustee promptly, in
writing, upon the discovery of any breach or failure to be true of the
representations or warranties made by the Seller in this Section 3.03; provided
that the failure to give such notice shall not affect any

 

11



--------------------------------------------------------------------------------

obligation of the Seller. If the breach or failure shall not have been cured by
the 30th day (or if the Seller elects, an earlier day) after the date on which
the Seller becomes aware of, or receives written notice from the Purchaser or an
assignee from the Purchaser of, such breach or failure, and such breach or
failure materially and adversely affects the interests of the Issuer, or any
Noteholders or Certificateholders, the Seller shall repurchase each such
Receivable from the Purchaser, or its successors or assigns, on or before the
Payment Date immediately following the Collection Period which includes such
30th day at the Repurchase Price for such Receivable as of such last day of such
Collection Period. In consideration of the purchase of a Receivable hereunder,
the Seller shall (unless otherwise directed by the Purchaser, or its successors
or assigns, in writing) deposit the Repurchase Price of such Receivable, no
later than the close of business on such Payment Date, in the manner specified
in Section 5.05 of the Sale and Servicing Agreement. Upon the payment of such
Repurchase Price by the Seller, the Purchaser or its assignee shall release and
shall execute and deliver such instruments of release, transfer or assignment,
in each case without recourse or representation as shall be necessary to vest in
the Seller or its designee any Receivable repurchased pursuant hereto. The sole
remedy of the Purchaser and its successor or assigns with respect to a breach or
failure to be true of the warranties made by the Seller pursuant to this
Section 3.03, shall be to require the Seller to repurchase Receivables pursuant
to this Section 3.03. In addition to the foregoing and notwithstanding whether
the related Receivable shall have been purchased by Seller, Seller shall
indemnify the Issuer, the Indenture Trustee, the Backup Servicer, the Owner
Trustee, the Custodian, the Noteholders and the Certificateholders from and
against all costs, expenses, losses, damages, claims and liabilities, including
reasonable fees and expenses of counsel, which may be asserted against or
incurred by any of them as a result of third party claims arising out of the
events or facts giving rise to such repurchase events.

Section 3.04. Representations and Warranties as to Security Interests. The
Seller represents and warrants to the Purchaser, with respect to the
Receivables, as of the Closing Date:

(a)     Security Interest. This Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Receivables in favor
of the Purchaser, which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Seller.

(b)     Perfection. The Seller has taken all steps necessary to perfect its
security interest against the Obligor in the Financed Vehicles.

(c)     Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” under the applicable UCC; no more than 10% of the
Pool Balance is represented by Receivables constituting “electronic chattel
paper,” and at least 90% of the Pool Balance is represented by Receivables
constituting “tangible chattel paper.”

(d)     Title. The Seller owns and has good and marketable title to the
Receivables free and clear of any Lien, claim or encumbrance of any Person.

 

12



--------------------------------------------------------------------------------

(e)     Acknowledgment. The Seller has received a written acknowledgment from
the Servicer that the Servicer is holding the loan agreements and installment
sale contracts that constitute or evidence the Receivables solely on behalf and
for the benefit of the Issuer.

(f)     No Other Grants. Other than the security interest granted to the
Purchaser pursuant to this Agreement, the Seller has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment or tax lien filings against
the Seller.

(g)     Notations. None of the installment sale contracts that constitute or
evidence the Receivables has any marks or notations indicating that it has been
pledged, assigned, or otherwise conveyed by the Seller to any Person other than
the Purchaser.

The representations and warranties set forth in this Section may not be waived.
The representations and warranties set forth in this Section will survive the
termination of this Agreement until the Indenture has been discharged.

ARTICLE IV

SELLER’S COMPLIANCE WITH THE FDIC RULE

Section 4.01. Purpose.

(a)     Seller and Purchaser acknowledge and agree that the Receivables sold and
transferred to Purchaser by Seller pursuant to this Agreement will be
concurrently sold and transferred to the Issuer and the Issuer will concurrently
issue Notes backed by the cash flow from the Receivables subject to the
Indenture in a transaction intended to be a securitization as that term is
defined in the FDIC Rule. The Seller and Purchaser desire that the Receivables
not be subject to reclamation, recovery, or recharacterization as assets of the
Seller or the conservatorship or receivership estate upon the institution of a
conservatorship or receivership by the FDIC. The provisions of this Article IV
are intended to ensure compliance by the Seller of the FDIC Rule.

(b)     As used in this Article IV, but subject to the rules of interpretation
specified in Section 1.02, references to (i) the “sponsor” shall mean California
Republic Bank, (ii) the “issuing entity” shall mean, collectively, the Purchaser
in its capacity as the Depositor, and the Issuer, (iii) the “servicer” shall
mean the Servicer or Administrator, as applicable, (iv) “obligations” or
“securitization obligations” shall mean the Notes, and (v) “financial assets”
and “securitized financial assets” shall mean the Receivables.

(c)     The purpose of this Article IV is to facilitate compliance by the
sponsor with the provisions of the FDIC Rule. The Seller, as sponsor, and the
Purchaser, as an issuing entity acknowledge that the interpretations of the
requirements of the FDIC Rule may change over time, whether due to interpretive
guidance provided by the FDIC or its staff, consensus among

 

13



--------------------------------------------------------------------------------

participants in the asset-backed securities markets, advice of counsel, or
otherwise, and agree that the provisions set forth in this Article IV shall have
the effect and meanings that are appropriate under the FDIC Rule as such
meanings change over time on the basis of evolving interpretations of the FDIC
Rule.

(d)     If any provision of the FDIC Rule is amended, or any interpretive
guidance regarding the FDIC Rule is provided by the FDIC or its staff, as a
result of which Purchaser is advised by the Issuer or the Indenture Trustee that
either have determined that an amendment to this Article IV is necessary or
desirable, then the Seller agrees that it will cause this Agreement to be
amended in accordance with such FDIC Rule amendment or guidance, provided that
the Purchaser or Trust delivers to the Indenture Trustee an Officer’s
Certificate to the effect that (i) such amendment will not have a material
adverse effect on the Noteholders, or (ii) such amendment is required to remain
in compliance with the FDIC Rule.

Section 4.02. Requirements of FDIC Rule. As required by the FDIC Rule:

(a)     Payment of principal and interest on the securitization obligations must
be primarily based on the performance of financial assets that are transferred
to the issuing entity and, except for interest rate or currency mismatches
between the financial assets and the obligations, shall not be contingent on
market or credit events that are independent of such financial assets.

(b)     The sponsor, issuing entity, and/or servicer, as appropriate, shall make
available to investors, information describing the financial assets,
obligations, capital structure, compensation of relevant parties, and relevant
historical performance data set forth below:

(i)      On or prior to issuance of obligations and at the time of delivery of
any periodic distribution report and, in any event, at least once per calendar
quarter, while obligations are outstanding, information about the obligations
and the securitized financial assets shall be disclosed to all potential
investors at the financial asset or pool level, as appropriate for the financial
assets, and security-level to enable evaluation and analysis of the credit risk
and performance of the obligations and financial assets. Such information and
its disclosure, at a minimum, shall comply with the requirements of Regulation
AB or any successor disclosure requirements for public issuances, even if the
obligations are issued in a private placement or are not otherwise required to
be registered; provided, however, that information that is unknown or not
available to the sponsor or the issuing entity after reasonable investigation
may be omitted if the issuing entity includes a statement in the offering
documents disclosing that the specific information is otherwise unavailable;

(ii)     On or prior to issuance of obligations, the structure of the
securitization and the credit and payment performance of the obligations shall
be disclosed, including the capital or tranche structure, the priority of
payments and specific subordination features; representations and warranties
made with respect to the financial assets, the remedies for and the time
permitted for cure of any breach of representations and warranties, including
the repurchase of financial assets, if applicable; liquidity facilities

 

14



--------------------------------------------------------------------------------

and any credit enhancements permitted by the FDIC Rule, any waterfall triggers
or priority of payment reversal features; and policies governing delinquencies,
servicer advances, loss mitigation, and write-offs of financial assets;

(iii)     While obligations are outstanding, the issuing entity shall provide to
investors information with respect to the credit performance of the obligations
and the financial assets, including periodic and cumulative financial asset
performance data, delinquency and modification data for the financial assets,
substitutions and removal of financial assets, servicer advances, as well as
losses that were allocated to such tranche and remaining balance of financial
assets supporting such tranche, if applicable, and the percentage of each
tranche in relation to the securitization as a whole; and

(iv)     The nature and amount of compensation paid to the originator, sponsor,
rating agency or third-party advisor, any mortgage or other broker, and the
servicer(s), and the extent to which any risk of loss on the underlying assets
is retained by any of them for such securitization shall be disclosed. The
Issuer shall provide to investors while any obligations are outstanding any
changes to such information and the amount and nature of payments of any
deferred compensation or similar arrangements to any of the parties.

(c)     Prior to the effective date of regulations required under Section 15G of
the Securities Exchange Act, 15 U.S.C. 78a, et seq., added by Section 941(b) of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (such regulations,
the “Section 941 Rules” and such date, the “Section 941 Effective Date”), the
sponsor shall retain an economic interest in a material portion, defined as not
less than five (5) percent, of the credit risk of the financial assets. This
retained interest may be either in the form of an interest of not less than five
(5) percent in each of the credit tranches sold or transferred to the investors
or in a representative sample of the securitized financial assets equal to not
less than five (5) percent of the principal amount of the financial assets at
transfer. This retained interest may not be sold or pledged or hedged, except
for the hedging of interest rate or currency risk, during the term of the
securitization.

(d)     The obligations shall not be predominantly sold to an affiliate (other
than a wholly-owned subsidiary consolidated for accounting and capital purposes
with the sponsor) or insider of the sponsor.

(e)     The sponsor shall separately identify in its financial asset data bases
the financial assets transferred into any securitization and shall maintain an
electronic or paper copy of the closing documents in a readily accessible form,
a current list of all of its outstanding securitizations and issuing entities,
and the most recent Form 10-K, if applicable, or other periodic financial report
for each securitization and issuing entity. The sponsor shall make these records
readily available for review by the FDIC promptly upon written request.

(f)      To the extent serving as servicer, custodian or paying agent for the
securitization, the sponsor shall not comingle amounts received with respect to
the financial assets with its own assets except for the time, not to exceed two
business days, necessary to clear any payments received.

 

15



--------------------------------------------------------------------------------

Section 4.03. Effect of Section 941 Rules. Section 4.02(c) shall not be
construed to require the sponsor to retain any greater economic interest in the
credit risk of the financial assets than is required to comply with the FDIC
Rule and other Applicable Law. Accordingly, upon the Section 941 Effective Date
and thereafter, the sponsor shall be entitled to adjust the amount of credit
risk that it retains, or the terms under which such credit risk is retained, to
the greatest extent elected by the sponsor, so long as the sponsor’s retention
shall be in compliance with then Applicable Law. Within a reasonable time after
the sponsor has so adjusted the amount or terms of the credit risk it retains,
the sponsor shall give notice thereof to the Noteholders, and each of the Seller
and Purchaser, with the consent of the Indenture Trustee are authorized and
entitled to amend Section 4.02(c), in accordance with and to the extent the
Issuing Entity determines necessary or appropriate, to reflect the requirements
of the Section 941 Rules.

Section 4.04. Actions Upon Repudiation. In the event that the Seller becomes the
subject of an insolvency proceeding and the FDIC as receiver or conservator for
the Seller exercises its right of repudiation as contemplated by paragraph
(d)(4)(ii) of the FDIC Rule, the Servicer shall determine whether the FDIC in
such capacity will pay damages as provided in such paragraph (d)(4)(ii). Upon
making such determination, the Servicer shall promptly, and in any event no more
than one Business Day thereafter, so notify the Indenture Trustee. The Servicer
shall, thereafter, comply with the directions of the Indenture Trustee
pertaining to such damages and the distribution of such damages.

Section 4.05. Notice .

(a)     In the event that the Seller becomes the subject of an insolvency
proceeding and the FDIC as receiver or conservator provides a written notice of
repudiation as contemplated by paragraph (d)(4)(ii) of the FDIC Rule, the party
receiving such notice shall promptly deliver such notice to each of the
Purchaser, the Seller, and the Indenture Trustee.

(b)     If the FDIC (i) is appointed as a conservator or receiver of the Seller
and (ii) is in default in the payment of principal or interest when due
following the expiration of any cure period hereunder or under the other Basic
Documents, delivery of written notice to the FDIC requesting the exercise of
contractual rights hereunder and under the other Basic Documents shall be taken
by the Indenture Trustee pursuant to the Indenture.

Section 4.06. Reservation of Rights.

(a)     Neither the inclusion of this Article IV in this Agreement nor the
compliance by any Person with, or the acknowledgment by any Person of, this
Article’s provisions constitutes an agreement or acknowledgment by any Person
that, in the case of an insolvency proceeding with respect to the Seller, a
receiver or conservator will have any rights with respect to the Collateral.

 

16



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF SELLER

Section 5.01. Protection of Title to Conveyed Assets. Seller covenants and
agrees with Purchaser as follows:

(a)     Seller shall authorize and file such UCC financing statements and cause
to be authorized and filed such UCC continuation statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of Purchaser, Owner Trustee, and the Indenture Trustee in
the Receivables and the proceeds thereof. Seller shall deliver (or cause to be
delivered) to Purchaser file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing. In
the event that Seller fails to perform its obligations under this subsection,
Purchaser, or the Indenture Trustee may do so, at the expense of such Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, or the
Indenture Trustee to file a record or records (as defined in the applicable
UCC), including, without limitation, financing statements, in all jurisdictions
and with all filing offices as each may determine, in its sole discretion, are
necessary or advisable to perfect the security interest granted to the Purchaser
pursuant to this Agreement. Such financing statements may describe the
collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b)     Seller hereby authorizes the Purchaser, or the Issuer, to the extent
Seller has not done so at their request, to execute and file in Seller’s name
any document required by applicable law to change to lien holder of record as to
any Financed Vehicle to the Issuer if the Purchaser, or the Issuer determine
such change is necessary to maintain the perfected security interest of the
Issuer in that Financed Vehicle.

(c)     Seller shall not change its name, identity or corporate structure or
jurisdiction of organization in any manner that would, could or might make any
financing statement or continuation statement filed in accordance with paragraph
(a) above seriously misleading within the meaning of the UCC, unless it shall
have given Purchaser, Owner Trustee, and the Indenture Trustee at least sixty
(60) days’ prior written notice thereof and shall have promptly filed
appropriate amendments to all previously filed financing statements or
continuation statements.

(d)     Seller shall give Purchaser, Owner Trustee, and the Indenture Trustee at
least sixty (60) days’ prior written notice of any relocation of its principal
executive office or change in its jurisdiction or organization, if, as a result
of such relocation, the applicable provisions of the UCC would require the
filing of any amendment of any previously filed financing or continuation
statement or of any new financing statement and shall promptly file any such
amendment or new financing statement.

(e)     Seller shall maintain its computer systems relating to installment loan
recordkeeping so that, from and after the time of sale under this Agreement of
its Receivables, Seller’s master computer records (including any backup
archives) that refer to a Receivable shall

 

17



--------------------------------------------------------------------------------

indicate clearly the interest of Purchaser, the Issuer, and the Indenture
Trustee in such Receivable and that such Receivable has been sold to Purchaser
and by Purchaser to the Issuer and is owned by the Issuer and has been pledged
to Indenture Trustee pursuant to the Indenture. Indication of Purchaser’s,
Trust’s, and the Indenture Trustee’s interest in a Receivable shall be deleted
from or modified on Seller’s computer systems when, and only when, the related
Receivable shall have been paid in full, repurchased by Seller or purchased by
Servicer.

(f)     If at any time Seller shall propose to sell, grant a security interest
in or otherwise transfer any interest in receivables to any prospective
purchaser, lender or other transferee, Seller shall give to such prospective
purchaser, lender or other transferee computer tapes, records or printouts
(including any restored from backup archives) that, if they shall refer in any
manner whatsoever to any Receivable, shall indicate clearly that such Receivable
has been sold to Purchaser, sold by Purchaser to the Issuer and pledged to the
Indenture Trustee.

(g)    Seller shall, upon receipt of reasonable prior notice, permit Purchaser,
Owner Trustee, and Indenture Trustee and their respective agents at any time
during normal business hours to inspect, audit and make copies of and abstracts
from Seller’s records regarding any Receivable.

(h)     Upon request at any time Purchaser, Owner Trustee, or Indenture Trustee
shall have reasonable grounds to believe that such request is necessary in
connection with the performance of its duties under this Agreement, Seller shall
furnish to Purchaser, Owner Trustee, and Indenture Trustee, within thirty
(30) Business Days, a list of all Receivables (by contract number and name of
Obligor) conveyed to Purchaser hereunder and then owned by the Issuer, and
pledged to Indenture Trustee, together with a reconciliation of such list to the
Schedule of Receivables and to each of the Servicer’s Monthly Certificates
furnished before such request indicating removal of Receivables from the Issuer.

(i)     Seller covenants and agrees to deliver in kind upon receipt to the
Servicer under the Sale and Servicing Agreement all payments received by or on
behalf of Seller in respect of the Receivables as soon as practicable after
receipt thereof by Seller, but in no event later than two Business Days
following such receipt.

Section 5.02. Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Conveyed Assets or any
interest therein, and Seller shall defend the right, title, and interest of
Purchaser and the Issuer in and to the Conveyed Assets against all claims of
third parties claiming through or under Seller.

Section 5.03. Indemnification. Seller shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Indenture Trustee, the Backup Servicer, the
Custodian, the Owner Trustee, the Noteholders and the Certificateholders from
and against any and all costs, expenses, losses, damages, claims, and
liabilities, arising out of or resulting from any breach of any of Seller’s
representations and warranties contained herein.

 

18



--------------------------------------------------------------------------------

(a)     Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trustee, the Backup Servicer, the Custodian, the Owner Trustee, the
Noteholders and the Certificateholders from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(b)     Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trustee, the Backup Servicer, the Custodian, the Owner Trustee, the
Noteholders and the Certificateholders from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trustee, the
Backup Servicer, the Custodian, the Owner Trustee, the Noteholders or the
Certificateholders as a result of the failure of any Receivable, or the sale of
the related Financed Vehicle, to comply with all requirements of applicable law.

(c)     Indemnification under this Section 5.03 shall include reasonable fees
and expenses of counsel and expenses of litigation and shall survive payment of
the Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

Section 5.04. Nonpetition Covenant. Notwithstanding any prior termination of
this Agreement, the Seller shall not, prior to the date which is one year and
one day after the termination of this Agreement with respect to the Issuer,
acquiesce, petition or otherwise invoke or cause the Purchaser or the Issuer to
invoke the process of any court or government authority for the purpose of
commencing or sustaining a case against the Purchaser or the Issuer under any
Federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Purchaser or the
Issuer and agrees that it will not cooperate with or encourage others to file a
bankruptcy petition against the Purchaser or the Issuer during the same period.
This Section 5.04 shall survive the termination of this Agreement.

ARTICLE VI

MISCELLANEOUS PROVISIONS

Section 6.01. Obligations of Seller. The obligations of Seller under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.

Section 6.02. Seller’s Assignment of Purchased Receivables. With respect to all
Receivables repurchased by Seller pursuant to this Agreement, Purchaser shall
assign, without recourse, representation or warranty, to Seller all Purchaser’s
right, title and interest in and to such Receivables, and all security and
documents relating thereto.

Section 6.03. Subsequent Transfer to the Issuer, and Indenture Trustee.

(a)     Seller acknowledges that:

 

19



--------------------------------------------------------------------------------

(i)     Purchaser will, pursuant to the Sale and Servicing Agreement, sell the
Receivables to the Issuer and assign its rights under this Agreement to the
Issuer for the benefit of the Noteholders and the Certificateholders, and the
representations and warranties contained in this Agreement and the rights of
Purchaser under Section 3.03 are intended to benefit the Issuer, the Noteholders
and the Certificateholders.

(ii)     The Issuer will, pursuant to the Indenture, pledge the Receivables and
its rights under this Agreement to the Indenture Trustee for the benefit of the
Noteholders, and that the representations and warranties contained in this
Agreement and the rights of Purchaser under this Agreement, including under
Section 3.03, are intended to benefit the Indenture Trustee and the Noteholders.

(b)     Seller hereby consents to (i) the sale and assignment in
Section 6.03(a)(i) and (ii) the pledge in Section 6.03(a)(ii).

Section 6.04. Amendment.

(a)     This Agreement may be amended by the Seller and the Purchaser, without
the consent of any of the Noteholders or the Certificateholders or any other
person to cure any ambiguity or defect, to correct or supplement any provisions
in this Agreement or for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions in this Agreement; provided that
such action shall not, as evidenced by an Opinion of Counsel delivered to the
Purchaser and the Indenture Trustee or the satisfaction of the Rating Agency
Condition, adversely affect in any material respect the interests of any
Noteholder or Certificateholder.

(b)     This Agreement may also be amended from time to time by Seller and
Purchaser, with the consent of the Indenture Trustee and the Holders of Notes
evidencing not less than a majority of the Note Balance of the Outstanding Notes
of the Controlling Class of Notes (or, if the Notes are no longer Outstanding,
the consent of the Holders of Certificates evidencing not less than a majority
of the aggregate Percentage Interest) for the purpose of adding any provisions
to or changing in any manner or eliminating any of the provisions of this
Agreement; provided that no such amendment shall (i) increase or reduce in any
manner the amount of, or accelerate or delay the timing of, collections of
payments on Receivables or distributions that shall be required to be made for
the benefit of the Noteholders or the Certificateholders or (ii) reduce the
aforesaid percentage of the Note Balance of the Outstanding Notes of the
Controlling Class and the aggregate Percentage Interest of the Certificates, the
Holders of which are required to consent to any such amendment, without the
consent of the Holders of all the outstanding Notes and Certificates affected
thereby.

(c)     Promptly after the execution of any such amendment or consent, Purchaser
shall furnish written notification of the substance of such amendment or consent
to each Rating Agency, the Owner Trustee, and the Indenture Trustee.

 

20



--------------------------------------------------------------------------------

Section 6.05. Waivers. No failure or delay on the part of Purchaser or the
Issuer or the Indenture Trustee, as the assignee, in exercising any power, right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
or further exercise thereof or the exercise of any other power, right or remedy.

Section 6.06. Notices. All demands, notices and communications pursuant to this
Agreement to either party shall be in writing, personally delivered, or sent by
telecopier, email, overnight mail or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given upon the earlier of the
receipt at the address set forth in Exhibit A attached hereto or at such other
address as may be designated by it by notice to the other party, or the third
Business Day after the date of sending.

Section 6.07. Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the Basic Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Basic Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

Section 6.08. Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other covenants, provisions or
terms of this Agreement or of the Receivables or the rights of the holders
thereof.

Section 6.09. Costs and Expenses. Seller will pay all expenses incident to the
performance of its obligations under this Agreement and all expenses in
connection with the perfection as against third parties of Purchaser’s right,
title and interest in and to the Conveyed Assets and Purchaser agrees to pay
expenses incident to the performance of its obligations under this Agreement.

Section 6.10. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 6.11. Counterparts. This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

Section 6.12. Third-Party Beneficiaries. All covenants and agreements contained
herein will be binding upon, and inure to the benefit of, the parties hereto and
their respective successors and permitted assigns, all as provided in this
Agreement. Any request, notice, direction, consent, waiver or other instrument
or action by a party to this Agreement will bind the successors and assigns of
such party. Each of the Issuer and Indenture Trustee is an intended third-party
beneficiary of this Agreement. It is acknowledged and agreed that the provisions
of this Agreement may be enforced by or on behalf of such Persons against Seller
to the same extent as if it were a party hereto. Except as otherwise provided in
this Agreement, no other Person will have any right or obligation under this
Agreement.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Receivables Purchase
Agreement to be executed by their respective officers thereunto duly authorized
as of the date and year first above written.

 

CALIFORNIA REPUBLIC BANK

By:

   

Name:

 

Title:

  CALIFORNIA REPUBLIC FUNDING, LLC

By:

   

Name:

 

Title:

 

 

1

[Signature Page to Receivables Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

California Republic Bank

18400 Von Karman, Suite 1100

Irvine, California 92612

Attn: General Counsel

Tel: 949-270-9700

Fax: 949-270-9799

California Republic Funding, LLC

18400 Von Karman, Suite 1100

Irvine, California 92612

Attn: General Counsel

Tel: 949-270-9700

Fax: 949-270-9799

 

2